 Case 2:19-cv-00081-PLM-MV ECF No. 26 filed 08/28/20 PageID.165 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


 VIRGIL GREEN,

        Plaintiff,
                                                     Case No. 2:19-cv-81
 v.
                                                     HONORABLE PAUL L. MALONEY
 M. SMITH, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant Smith

filed a motion for summary judgment. The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation on July 24, 2020, recommending that this Court find (1) there is a

genuine issue of fact that Plaintiff properly exhausted his remaining claim, and (2) deny the

motion. The Report and Recommendation was duly served on the parties. No objections have

been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 24) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 15) is

DENIED.


Dated: August 28, 2020                                      /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District JudgE
